Citation Nr: 0818571	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of low back 
injury with degenerative disc disease and history of low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1978 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, inter alia, increased the rating for the 
veteran's service-connected back disability from 0 to 10 
percent, effective from June 30, 2005.  On his Substantive 
Appeal, the veteran limited his appeal to the issue noted on 
the title page.


FINDING OF FACT

The veteran's lumbar spine disability is not manifested by 
incapacitating episodes having a total duration of at least 2 
weeks but less than four weeks during the past 12 months, nor 
is there forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; nor is there muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 10 percent for the veteran's lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In an August 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected back disability, the evidence must show that his 
condition "has gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The November 2005 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected back 
disability under the applicable diagnostic code.  The veteran 
was notified that an increased rating was awarded with an 
effective date of June 30, 2005, the date of his claim.  The 
February 2006 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected back disability, as well as 
the requirements for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  A June 2006 supplemental statement 
of the case addressed the provisions for assigning effective 
dates and disability ratings  Moreover, the record shows that 
the appellant was represented by a state Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489. 

VA has assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations and obtained medical 
opinions as to the current severity of the lumbar spine 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7. When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.   38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  However, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Stage ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.   Hart v. Mansfield, 21 
Vet. App. 506 (2007).

The veteran filed a claim for an increased rating for the 
service-connected lumbar spine disorder in June 2005.   

The veteran's lumbar spine disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5243.  Under 
this code, the evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, if 
there are incapacitating episodes having a total duration of 
at least one week but less than two week during the past 12 
months, a minimum 10 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

The veteran's spine disability may also be evaluated under 
Diagnostic Code 5237 using the General Rating Formula for 
Diseases and Injuries of the Spine.  This formula provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height,

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted when there forward flexion 
of the thoracolumbar spine is 30 degrees or less; or, there 
is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, and

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

The medical evidence regarding the veteran's lumbar spine 
disability consists of two  VA examinations.

The veteran underwent a VA examination of the spine in 
September 2005.  He reported that he was not currently 
receiving treatment for his lumbar spine condition.  He 
denied any urinary or fecal incontinence.  He indicated that 
he experienced leg or foot weakness, numbness, paresthesias 
and unsteadiness.  He indicated that he never had falls.  He 
reported flare-ups of his back which occurred weekly and were 
moderate to severe.  Prolonged sitting or repetitive bending 
aggravated his back symptoms.  He did acknowledge mild 
fatigue and severe decreased motion and stiffness of the 
back.  There was no weakness or spasm.  There was pain 
associated with flare ups that happened spontaneously.  The 
back pain was described as moderate to severe with radiation 
to the posterior aspect of the right thigh.  The veteran 
denied any limitation in walking.  He denied any periods of 
incapacitation in the last 12 months but also acknowledged 
that he lost about 5 days of work in the past 12 months due 
to low back pain.   

Examination of the lumbar spine revealed no flattening, 
scoliosis or reverse lordosis.  There were no indications of 
unfavorable ankylosis.  There was no objective evidence of 
spasm, atrophy, guarding or weakness on the left and right 
sacrospinalis.  Mild tenderness and mild pain with motion was 
present on the right and right sacrospinalis.  There was no 
muscle spasm, localized tenderness or guarding severe enough 
to be responsible for abnormal gait or abnormal spinal 
contour.  Flexion was to 95 degrees.  Extension was to 30 
degrees.  Left and right lateral flexion were to 30 degrees.  
Left and right lateral rotation were to 35 degrees.  During 
repetitive flexion of the lower back, there were no signs of 
any fatigability or changes in the flexion.  The examiner 
estimated that during acute flare ups, the total functional 
loss equated to flexion limited to 70 degrees and that there 
would be mild to moderate functional loss.  The examiner also 
estimated that there would be not be any functional 
impairment between periods of no flare ups.  Imaging studies 
of the lumbar spine revealed degenerative disc changes at the 
level of L5-S1.  There was no evidence of spondylosis or 
spondylolisthesis.  An MRI of the lumbar spine showed 
opposing endplate degenerative changes at L5-S1 with disc 
desiccation L4-L5 and L5-S1 without disc space collapse.  The 
veteran was diagnosed as having episodic back strain 
secondary to severe degenerative disc disease of the lumbar 
spine at the level of L5-S1 with no evidence of radiculopathy 
found.

The veteran underwent another VA examination of the spine in 
May 2006.  The veteran reported radiating pain, mainly to the 
left leg which got worse with prolonged sitting and got 
better spontaneously.  He denied any bladder or bowel 
dysfunction.  During flare-ups, he complained of stiffness, 
weakness and severe pains across the lower back with decrease 
of mobility.  He has not had any periods of lost days from 
incapacitation in the last 12 months.

Physical examination revealed that his gait was normal 
without any assistive device.  There was no limping, and his 
posture was normal without any listing.  There was no 
evidence of abnormal curvature.  Forward flexion of the spine 
was to 75 degrees with pain starting at 65 degrees.  Backward 
extension was to 30 degrees.  Left and right lateral flexion 
were to 30 degrees with pain starting at 25 degrees.  Right 
and left lateral rotation were to 30 degrees without evidence 
of pain, fatigue, weakness, or lack of endurance.  Repetitive 
use on forward flexion had a loss of motion from 75 degrees 
to 65 degrees due to pain.  Neurological examination of the 
lower extremities revealed no atrophy or wasting.  Sensory 
examination by monofilament was dull on the distal lower 
extremities.  By light brush, the veteran stated that he 
could not feel it on the distal lower extremities, 
bilaterally.  Babinksi and Romberg were negative.  The 
veteran reported pain on straight leg raising after 45 
degrees on both sides.  The examiner reviewed the X-rays and 
MRI findings from the September 2005 VA examination.  The 
veteran was diagnosed as having degenerative disk disease of 
the lumbosacral spine, without radiculopathy.  The examiner 
commented that during flare-ups, the veteran would have an 
additional limitation of motion of 10 degrees during forward 
flexion due to pain.     

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's lumbar 
spine disability is not warranted.  In order to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
5243, the veteran's disability must have been productive of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months. 
There is no medical evidence to support this in the veteran's 
file. On VA examination in September 2005, the veteran 
reported a loss of about five days of work in the past 12 
months due to low back pain.  On VA examination in May 2006, 
the veteran denied any periods of lost days from work in the 
past 12 months.    

The evidence of record is negative for objective findings 
consistent with neurological abnormalities.  Accordingly, a 
separate rating based on neurological manifestations is not 
warranted.

And under the General Rating Formula for Diseases and 
Injuries of the Spine, a higher evaluation is not warranted 
for the lumbar spine disability unless forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

On VA examination in September 2005, forward flexion was to 
95 degrees and the combined range of motion of the 
thoracolumbar spine was 255 degrees.  Furthermore, there was 
no evidence of muscle spasm or guarding of lumbar spine.   On 
VA examination in May 2006, forward flexion was to 75 degrees 
and the combined range of motion of the thoracolumbar spine 
was 225 degrees.  Once again there was no evidence of muscle 
spasm or guarding of the lumbar spine.  
The veteran's symptoms during both VA examinations warrant no 
more than a 10 percent evaluation under the general formula.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995), in order 
to determine whether an increased evaluation may be 
warranted.  On VA examination in September 2005, the examiner 
estimated that during acute flare-ups, flexion would be 
limited to 70 degrees with mild to moderate functional loss.  
On VA examination in May 2006, the examiner estimated an 
additional limitation of motion of forward flexion by 10 
degrees due to pain (which would bring forward flexion to 65 
degrees).  Even taking into account decreased limitation of 
motion during periods of flare-ups, the criteria for an 
evaluation greater than 10 percent under the general formula 
is not met.  Furthermore, there is no evidence that other 
DeLuca factors were evident, such as lack of endurance, 
fatiguing, and weakness, on examination. Therefore, the Board 
holds that an evaluation in excess of 10 percent in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.

In short, a preponderance of the evidence is against a 
finding that the veteran's service connected lumbar spine 
disability warrants a rating in excess of 10 percent under 
any applicable criteria for any period during the course of 
the appeal.

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321.  There is no indication that the veteran's 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Further, there is no indication from the record that the 
disability has required frequent periods of hospitalization, 
and the application of the regular schedular standards have 
not otherwise been rendered impractical.  In the absence of 
evidence of these factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of low 
back injury with degenerative disc disease and history of low 
back strain is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


